DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of U.S. Patent No. 11087442. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 in U.S. Patent No. 11087442 defines a system of generating a series of N subframes for representing a target frame, wherein a current subframe of the series of N subframes is generated by: determining, for a pixel of the current subframe of the series of N subframes, a compensated target pixel value based on a difference between (1) an aggregated target pixel value of target pixel values of the pixel in the current subframe and previous subframes of the series of N subframes and (2) an aggregated actual pixel value of displayed pixel values of the pixel in the previous subframes of the series of N subframes, wherein the compensated target pixel value compensates a quantization error for the pixel displayed in the previously subframes of the series of N subframes; accessing a mask value from a dithering mask having a spatial stacking property, wherein the mask value corresponds to a pixel position of the pixel; and determining a quantized pixel value for the pixel of the current subframe by quantizing the compensated target pixel value based on the mask value; and displaying the series of N subframes sequentially in a time domain within a pre-determined time duration, wherein the pre-determined time duration allows human visual systems to work as temporal integrators for perceiving the series of N subframes. It would have been obvious to one of ordinary skill in the art to notice claim 21, 24 and 33 in current application and claim 1 in U.S. Patent No. 11087442 are almost identical, and claim 21 in current application are much broader. All the claims are essentially the same structure and perform essentially the same function, therefore unpatentable for obvious-type double patenting. Dependent claims are rejected because they’re almost identical to claim 2-12 of U.S. Patent No. 11087442.
Claim in Application 17362570
Claim in Patent 11087442
21. A method comprising, by a computing system: 

1. A method comprising, by a computing system: 
generating a series of N subframes for representing a target frame, wherein a current subframe of the series of N subframes is generated by: 
determining a target pixel value for a pixel of a current subframe of a series of N subframes, wherein the series of N subframes are to be displayed consequently in a time domain; 
determining an aggregated target pixel value of target pixel values of the pixel in subframes prior to the current subframe in the series of N subframes; 
determining an aggregated actual pixel value of displayed pixel values of the pixel in the subframes prior to the current subframe in the series of N subframes; 
determining an aggregated quantization error based on a difference between the aggregated target pixel value and the aggregated actual pixel value; and 
determining a compensated target pixel value based on the target pixel value and the aggregated quantization error.
determining, for a pixel of the current subframe of the series of N subframes, a compensated target pixel value based on a difference between (1) an aggregated target pixel value of target pixel values of the pixel in the current subframe and previous subframes of the series of N subframes and (2) an aggregated actual pixel value of displayed pixel values of the pixel in the previous subframes of the series of N subframes, wherein the compensated target pixel value compensates a quantization error for the pixel displayed in the previously subframes of the series of N subframes;
24. The method of claim 21, further comprising: accessing a mask value from a dithering mask having a spatial stacking property; determining a quantized pixel value for the pixel of the current frame based on the compensated target pixel value and the accessed mask value; and providing the quantized pixel value for display.
accessing a mask value from a dithering mask having a spatial stacking property, wherein the mask value corresponds to a pixel position of the pixel; and determining a quantized pixel value for the pixel of the current subframe by quantizing the compensated target pixel value based on the mask value; and displaying the series of N subframes sequentially in a time domain within a pre-determined time duration,
33. The method of claim 21, further comprising: displaying the series of N subframes sequentially in the time domain within a pre-determined time duration, wherein the pre-determined time duration allows human visual systems to work as temporal integrators for perceiving the series of N subframes.
wherein the pre-determined time duration allows human visual systems to work as temporal integrators for perceiving the series of N subframes.


Conflicting claims numbers:
17362570
21+24+33,34,38
22,35,39
23,36,40
25
26
27
28
29
30
31
32
11087442
Claim 1
2
3
5
6
7
8
11
12
9
10



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 21-23, 34-36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Yaras U.S. Patent Application 20170278447 in view of Chuang U.S. Patent Application 20130279826.
Regarding claim 38, Yaras discloses a system comprising:
one or more non-transitory computer-readable storage media embodying instructions; and one or more processors coupled to the storage media and operable to execute the instructions (paragraph [0014]: subject matter described in this disclosure can be implemented in a computer readable medium storing instructions, which when executed by a processor, cause the processor to carry out a method for displaying an image) to:
determine a target pixel value for a pixel of a current subframe of a series of N subframes, wherein the series of N subframes are to be displayed sequentially in a time domain (paragraph [0066]: convert image frames included in the received image data into a set of image subframes (N subframes). Each image subframe can be associated with a color and a weight, and includes desired states of each of the display elements in the array of display elements 310; paragraph [0080]: Each color subfield includes for each pixel in the display an intensity value indicating the amount of light to be transmitted by that pixel, for that color, to form the image frame; paragraph [0120]: the saturation compensation logic 408 generates a new RGB-> XYZ LUTs for each image frame (or each time Q changes between image frames), combining the Qmin LUT and a Qmax LUT according to a similar equation for determining the XYZ tristimulus values for a given RGB input; paragraph [0051]: for video displays, color images or frames of video are refreshed at frequencies ranging from 10 to 300 Hertz (Hz) pixel value), 
determine a quantization error based on a difference between the target pixel value and the actual pixel value (paragraph [0099]: The process 620 also includes determining, for each color subfield, a potential correction magnitude for each pixel (stage 624) and determining a quantization error for each pixel (stage 626). The process 620 further includes identifying a correction vertex of a tetrahedron within the unit cube for each pixel (stage 628) and calculating final intensity values for each pixel in the RGB color subfields based on the identified correction vertices (stage 630); paragraph [0036]: deriving a quantization error vector for each pixel, which includes quantization error values for each color subfield across which the dithering process is being applied. The values in the quantization error vector are determined at least in part based on the difference between a quantized pixel intensity value in a color subfield and the next highest available intensity value for that subfield); and
determine a compensated target pixel value based on the target pixel value and quantization error (paragraph [0103]: Based on the correction vertices identified for each pixel, the appropriate color subfields are updated as described above to calculate final RGB pixel intensity values for each pixel (stage 630) yielding final RGB color subfields).
Yaras discloses all the features with respect to claim 38 as outlined above. However, Yaras fails to disclose determining an aggregated target pixel value of target pixel values of the pixel in subframes prior to the current subframe in the series of N subframes; determining an aggregated actual pixel value of displayed pixel values of the pixel in the subframes prior to the current subframe in the series of N subframes; determining an aggregated quantization error based on a difference between the aggregated target pixel value and the aggregated actual pixel value. 
Chuang discloses determining an aggregated target pixel value of target pixel values of the pixel in subframes prior to the current subframe in the series of N subframes; determining an aggregated actual pixel value of displayed pixel values of the pixel in the subframes prior to the current subframe in the series of N subframes; determining an aggregated quantization error based on a difference between the aggregated target pixel value and the aggregated actual pixel value (paragraph [0042]: calculate a sum of absolute difference (SAD) (aggregated quantization error) between the pixel points in the target and calibrated images, wherein the sum represents a pixel difference value between the target and calibrated images at the pixel point; both target and calibrated images have entire set of current subframe and previous subframes of the series of N subframes, Chuang’s technique can be used in Yaras’ device, to calculate sum difference between target and actual pixel values of subframes).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Yaras’ to calculate difference as taught by Chuang, to generate a super quality image.

Regarding claim 39, Yaras as modified by Chuang discloses the system of Claim 38, wherein the aggregated target pixel value is determined based on the target pixel value for the pixel and a current subframe number n of the series of N subframes (Chuang’s paragraph [0042]: calculate a sum of absolute difference (SAD) between the pixel points in the target and calibrated images, wherein the sum represents a pixel difference value between the target and calibrated images at the pixel point; Yaras’ paragraph [0066]: convert image frames included in the received image data into a set of image subframes. Each image subframe can be associated with a color and a weight, and includes desired states of each of the display elements in the array of display elements 310; Chuang’s target images have entire set of current subframe and previous subframes of the series of N subframes, Chuang’s technique can be used in Yaras’ device, to calculate sum difference between target and actual pixel values of subframes). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Yaras’ to calculate difference as taught by Chuang, to generate a super quality image.

Regarding claim 40, Yaras as modified by Chuang discloses the system of Claim 38, wherein the aggregated actual pixel value is a sum of the displayed pixel values of the pixel in the subframes prior to the current subframe in the series of N subframes (Chuang’s paragraph [0042]: calculate a sum of absolute difference (SAD) between the pixel points in the target and calibrated images, wherein the sum represents a pixel difference value between the target and calibrated images at the pixel point; Yaras’ paragraph [0066]: convert image frames included in the received image data into a set of image subframes. Each image subframe can be associated with a color and a weight, and includes desired states of each of the display elements in the array of display elements 310; Chuang’s calibrated images have entire set of current subframe and previous subframes of the series of N subframes, Chuang’s technique can be used in Yaras’ device, to calculate sum difference between target and actual pixel values of subframes). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Yaras’ to calculate difference as taught by Chuang, to generate a super quality image.

Claim 21 recites the functions of the apparatus recited in claim 38 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 38 applies to the method steps of claim 21.
Claim 22 recites the functions of the apparatus recited in claim 39 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 39 applies to the method steps of claim 22.
Claim 23 recites the functions of the apparatus recited in claim 40 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 40 applies to the method steps of claim 23.

Claim 34 recites the functions of the apparatus recited in claim 38 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 38 applies to the medium steps of claim 34.
Claim 35 recites the functions of the apparatus recited in claim 39 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 39 applies to the medium steps of claim 35.
Claim 36 recites the functions of the apparatus recited in claim 40 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 40 applies to the medium steps of claim 36.

Claim 24-25 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Yaras U.S. Patent Application 20170278447 in view of Chuang U.S. Patent Application 20130279826, and further in view of Cengil U.S. Patent Application 20170371507.
Regarding claim 24, Yaras as modified by Chuang discloses the method of claim 21, further comprising: 
accessing a mask value from a dithering mask (Yaras’ paragraph [0105]: The numerical representation of the dither mask 650 shows the actual numbers in the various locations (pixel position) of the array, whereas the graphical representation represents each value as a gray scale value ranging from white to black); 
determining a quantized pixel value for the pixel of the current frame based on the compensated target pixel value and the accessed mask value; and providing the quantized pixel value for display (Yaras’ paragraph [0088]: quantizing pixel intensity values of the W color subfield based on the weight of a lowest weighted W subframe (stage 602), calculating pixel intensity remainders for each pixel in the W color subfield (stage 604), and applying a dither mask to the subfield remainders (stage 606); paragraph [0089]: The scalar dithering of the W subfield includes quantizing the pixel intensity values of the color subfield based on the lowest weighted subframe used to display the white color subfield... the W color subfield may be displayed by using between three and five subframes). However, Yaras as modified by Chuang fails to disclose a spatial stacking property explicitly. 
Cengil discloses a spatial stacking property explicitly (paragraph [0022]: The background display is covered by the control buttons in the vicinity thereof, wherein the impression of spatial stacking is produced; Yaras’ dithering mask cover the original image, thus has spatial stacking property). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Yaras and Chuang’s to apply spatial stacking property as taught by Cengil, to display image appropriately.

Regarding claim 25, Yaras as modified by Chuang and Cengil discloses the method of claim 24, wherein the quantized pixel value is determined based on the compensated target pixel value and a quantization level unit corresponding a least significant bit (LSB) of a quantization range (Yaras’ paragraph [0089]: the W LSB may have a value anywhere between about 8 and about 64. Based on the weight of the W LSB (“Weight.sub.LSB-w”), a quantized pixel intensity value, Quant{W}, is calculated for each pixel in the W color subfield by identifying the highest intensity value evenly divisible by the Weight.sub.LSB-W; paragraph [0103]: Based on the correction vertices identified for each pixel, the appropriate color subfields are updated as described above to calculate final RGB pixel intensity values for each pixel (stage 630) yielding final RGB color subfields). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Yaras and Chuang’s to apply spatial stacking property as taught by Cengil, to display image appropriately.

Claim 37 recites the functions of the method recited in claim 24 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 24 applies to the medium steps of claim 37.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yaras U.S. Patent Application 20170278447 in view of Chuang U.S. Patent Application 20130279826, in view of Cengil U.S. Patent Application 20170371507, and further in view of Rasmusson U.S. Patent Application 20110116723.
Regarding claim 26, Yaras as modified by Chuang and Cengil discloses the method of claim 25, wherein the quantized pixel value corresponds to the compensated target pixel value adjusted by the mask value (Yaras’ paragraph [0088]: quantizing pixel intensity values of the W color subfield based on the weight of a lowest weighted W subframe (stage 602), calculating pixel intensity remainders for each pixel in the W color subfield (stage 604), and applying a dither mask to the subfield remainders (stage 606)). However, Yaras as modified by Chuang and Cengil fails to disclose the pixel value corresponds to a closest level lower than the target pixel value, and wherein the pixel value is determined based on a floor operation.
Rasmusson discloses the pixel value corresponds to a closest level lower than the target pixel value, and wherein the pixel value is determined based on a floor operation (paragraph [0099]: Step S51 involves calculating the prediction of the current pixel 316 based on the value indices of the two neighboring pixels 314, 315... The first weighted combination may also be rounded, floored or ceiled to get integer prediction values).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Yaras, Chuang and Cengil’s to apply floor operation as taught by Rasmusson, to compress and decompress pixel blocks efficiently.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yaras U.S. Patent Application 20170278447 in view of Chuang U.S. Patent Application 20130279826, in view of Cengil U.S. Patent Application 20170371507, and further in view of Odell U.S. Patent Application 20040220804.
Regarding claim 27, Yaras as modified by Chuang and Cengil discloses quantizing pixel value (Yaras’ paragraph [0088]: quantizing pixel intensity values of the W color subfield based on the weight of a lowest weighted W subframe (stage 602), calculating pixel intensity remainders for each pixel in the W color subfield (stage 604), and applying a dither mask to the subfield remainders (stage 606)). However, Yaras as modified by Chuang and Cengil fails to disclose the quantized pixel value is determined based on a nonlinear quantization on a quantization range comprising non-uniformly distributed quantization levels within the quantization range.
Odell discloses the quantized pixel value is determined based on a nonlinear quantization on a quantization range comprising non-uniformly distributed quantization levels within the quantization range (paragraph [0055]: if values are distributed in a non-uniform manner, the quantization should be performed in a non-linear manner so that the quantization error is minimized across the values that are produced most often for the parameters).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Yaras, Chuang and Cengil’s to apply nonlinear quantization as taught by Odell, to facilitate retrieving parameters and improve performance.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Yaras U.S. Patent Application 20170278447 in view of Chuang U.S. Patent Application 20130279826, and further in view of Haddick U.S. Patent Application 20190025589.
Regarding claim 33, Yaras as modified by Chuang discloses displaying the series of N subframes sequentially in a time domain within a pre-determined time duration (Yaras’ paragraph [0051]: for video displays, color images or frames of video are refreshed at frequencies ranging from 10 to 300 Hertz (Hz) pixel value). However, Yaras as modified by Chuang fails to disclose the pre-determined time duration allows human visual systems to work as temporal integrators for perceiving the series of N subframes. 
Haddick discloses the pre-determined time duration allows human visual systems to work as temporal integrators for perceiving the series of N subframes (paragraph [0488]: As long as the subframes together are displayed at a full color image frame rate that is greater than approximately 24 frames/sec, such that the sequential color subframes are displayed at a subframe rate of greater than 72 subframes/sec, the human eye will perceive full color moving images without flicker). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Yaras and Chuang’s to display appropriate frame rate as taught by Haddick, to display video image smoothly.

Allowable Subject Matter

Claim 28-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome double patenting rejection. 
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 28 is about determining a first closest quantization level lower than the compensated target pixel value; determining a second closest quantization level greater than the compensated target pixel value; determining a remainder of the compensated pixel value over the first closest quantization level; comparing the remainder to the mask value accessed from the dithering mask; and in response to a determination that the remainder is less than the mask value, determining the quantized pixel value based on the first closest quantization level; and in response to a determination that the remainder is greater than the mask value, determining the quantized pixel value based on the second closest quantization level. This feature is not disclosed by any of the documents and publications, these limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Claim 29 is about the dithering mask comprises a plurality of stacked dot patterns each comprising a plurality of dots, wherein each dot of the dithering mask is associated with a threshold value, and wherein the threshold value corresponds to a lowest threshold value which has a corresponding dot pattern comprising that dot. Yaras 20170278447, Chuang 20130279826, Cengil 20170371507, and Keselbrener 20110141496 cannot teach these limitations perfectly. These limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Claim 30 depend on claim 29, are allowed base on same reason as claim 29.

Claim 31 is about determining an intermediate compensated target pixel value based on the difference between (1) the aggregated target pixel value of the current subframe and the previously subframes of the series of N subframes, and (2) the aggregated actual pixel value of the displayed pixel values of the pixel in the previous subframes of the series of N subframes, wherein the intermediate compensated target pixel corresponds to N times of the compensated target pixel value; and clipping the intermediate compensated target pixel value into a range of [0, 1]. Yaras 20170278447, Chuang 20130279826, and Kim 20060146191 cannot teach these limitations perfectly. These limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Claim 32 depends on claim 31, is allowed base on same reason as claim 31.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616